Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS POR ALLOWANCE 
The following is an Examiner's Statement of Reasons for Allowance: The prior arts of record teach a data backup system and method that defines a plurality of time windows for creating and maintaining backup data in accordance with a data backup policy. Each of the time windows is assigned a predetermined amount of storage space. When the data backup system creates a backup data, the system determines whether a storage space assigned to a time window is large enough to accommodate the new backup data, if the storage space is not large enough, the system deletes the oldest backup data until enough storage space is obtained. Stager et al., (U.S. Patent # 7,904,679) is one such example of prior art. The prior art of record, however, fails to teach, singly or in combination a method, a device, and a computer program product that comprises to determine from a removal list, a target removal period whose end time does not exceed the removal time point, each removal period in the removal period list being mapped to at least one chunk element, the at least one chunk element representing at least one chunk in the backup storage system whose expiration time is within the removal period to which the at least one chunk element is mapped, determines at least one target chunk element to which the target removal period is mapped and remove at least one target chunk corresponding to the at least one target chunk element from the backup storage system. The subject matter sought to be patented as recited in the claims in this application has practical applications in the field of storage management.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue Fee and, to avoid processing delays, should preferably accompany the issue Fee, such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached on TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/NADEEM IQBAL/ 
Primary Examiner, Art Unit 2114